Citation Nr: 1632454	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis and cruris. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to July 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2016, during which he asserted that the symptoms of his 
service-connected tinea pedis and cruris had worsened since his last VA examination dated in July 2013.  Specifically, he asserted that his tinea pedis and cruris had spread from his feet and groin to his hands on account of his applying topical creams to each of the affected areas to relieve the symptoms of itching and burning.  According to the Veteran, he only began noticing that the condition was present on his hands after the July 2013 examination.  A new examination is thus required in this case.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  
 
In addition, the Board has reviewed the Veteran's most recent VA treatment records, dated from April 2012 to April 2014, and there is no mention of any fungal infection occurring on the Veteran's hands.  That being said, updated VA treatment records subsequent to April 2014 must be secured in order to better assess the extent to which the condition has spread to the Veteran's hands. 

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain complete copies of VA outpatient treatment records since April 2014 and associate these records with the electronic claims file. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Upon receipt of all additional medical records, the Veteran must be afforded a VA examination to reassess the severity of his service-connected tinea pedis and cruris.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected tinea pedis and cruris.  

In evaluating the severity of the Veteran's condition, the examiner is requested to determine whether the tinea pedis and cruris have spread to the Veteran's hands.  If so, the examiner must then determine the percentage of the total body and/or the exposed areas of the body that are affected by the condition.  Furthermore, the examiner is requested to determine whether systemic or intermittent systemic therapy is required, and if so, for how long a duration.  All medications must be identified.

3. After completing the above action, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




